                                                                                                                                     Rev. November 10, 2015
                           Case 1:19-cr-01211-JB Document 55 Filed 04/15/20 Page 1 of 2
                                     UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                       SENTENCING MINUTE SHEET
 CR No: 19-1211 JB                                        USA vs.: Hopkins
    Date: 4/15/20                                    Name of Deft: Larry Mitchell Hopkins
                Before the Honorable: James O. Browning
       Time In/Out:            8:30 am 9:33      am                     Total Time in Court (for JS10):               63          Minutes
               Clerk: J. Wright                                                            Court Reporter: R. Brazill
               AUSA: Holland Kastrin                                                 Defendant’s Counsel: Kelly O’Connell
     Sentencing in: Albuquerque                                                                 Interpreter:
 Probation Officer:            Martine Bowers-Lopez                                    Interpreter Sworn?               Yes                      No
     Convicted on:             x      Plea             Verdict          As to:            Information                         x     Indictment

                If Plea:              Accepted         Not Accepted      Adjudged/Found Guilty on Counts:

    If Plea Agreement:         X      Accepted         Not Accepted          No Plea Agreement          Comments:

Date of Plea/Verdict:                1/2/20      PSR:      X     Not Disputed             Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:           X       Not Needed        Needed      X   Exceptions to PSR:     CORRECTIONS AS NOTED BELOW
         SENTENCE IMPOSED                              Imprisonment (BOP):            21 MONTHS
Supervised Release:                 3 YEARS                                                             Probation:
REC              500-Hour Drug Program                    BOP Sex Offender Program         Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                           ICE not applicable

                                                 SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                         Home confinement for            months        days
       Comply with ICE laws and regulation                                       X     Community service for 40 hours during supervised release.
X      Participate in/successfully complete subst abuse testing                        Reside halfway house         months        days
X      Participate in/successfully complete mental health program                      Register as sex offender
       Refrain from use/possession of alcohol/intoxicants                              Participate in sex offender treatment program
X      Submit to search of person/property                                             Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                                No computer with access to online services
       No entering or loitering near victim’s residence                                No contact with children under 18 years
X      Provide financial information                                                   No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                       Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
       otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                     No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                  If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export             vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                         of that program

X      OTHER:       Must pay child support
Fine:      $ None imposed                                                                   Restitution: $ 0
SPA:       $     100.00 (100 per count)                                          Payment Schedule:          x     Due Immediately                Waived
 OTHER:
X      Advised of Right to Appeal                X     Waived Appeal Rights per Plea Agreement

X      Held in Custody                                 Voluntary Surrender

       Recommended place(s) of incarceration:

       Dismissed Counts:
                                                                                            Rev. November 10, 2015
           Case 1:19-cr-01211-JB Document 55 Filed 04/15/20 Page 2 of 2
                  Corrections to PSR: Paragraph 3, Page 1 – “contends” should be “contents” – stipulated by
                  parties
                  Paragraph 74 Pg 18, Line 6 – “present” should be “presence”- stipulated by parties
                  Paragraph 77, line 5 – change “has” to “had” – stipulated by parties
                  Offense Level 15/CH II
                  Government moves for 3rd level downward adjustment and will provide motion and order to
OTHER COMMENTS:   court – parties do not object – Court grants
